Citation Nr: 0526132	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 10, 2001, for 
the grant of Department of Veterans Affairs (VA) 
compensation, as an accrued benefit.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946.  He was a prisoner of war (POW) of the German 
government from March 15 to April 26, 1945.  He died in 
February 2002.  The appellant is his surviving spouse.  She 
has been granted dependency and indemnity compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death.

Prior to his death, the veteran had submitted a notice of 
disagreement as to the issue of entitlement to an effective 
date earlier than April 10, 2001, for the grant of service 
connection and the award of Department of Veterans Affairs 
(VA) disability compensation benefits.  The appeal remained 
pending at the time of the veteran's death.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2002 rating decision of the VA 
Seattle, Washington, Regional Office (RO) that determined 
that VA compensation could not be paid to the appellant on an 
accrued basis for any period prior to the effective date of 
the grant of those benefits to the veteran, April 10, 2001.  

In June 2005, the appellant appeared at a Board hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.  A motion to advance the appeal on the docket 
has been granted, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004), and the 
case is now ready for appellate review.  

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate that claim.  

2.  The veteran's initial claim of entitlement to service 
connection for compensation benefits purposes was received on 
April 10, 2001.  In a May 2001 rating decision, service 
connection was awarded for ischemic heart disease, and rated 
as 100 percent disabling, effective from April 10, 2001, the 
date of receipt of the claim.  In an October 2001 rating 
decision, service connection was awarded for several 
disabilities associated with the veteran's status as a former 
POW, effective from April 10, 2001.  These additional 
service-connected disabilities were independently ratable at 
60 percent or more, establishing special monthly compensation 
based upon being housebound, effective from April 10, 2001, 
the date of receipt of the claim.  

3.  There is no earlier documentation in the file that 
indicates that the veteran filed or intended to file a formal 
or informal claim for VA compensation benefits prior to April 
10, 2001.  


CONCLUSION OF LAW

The requirements for an effective date prior to April 10, 
2001, for the award of VA compensation benefits as an accrued 
benefit have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5121(a) 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.400(c)(2), 3.1000(a), 20.1100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than April 10, 2001, for entitlement to VA 
compensation benefits, as an accrued benefit, that was based 
upon the grant of service connection to the veteran for 
several disabilities prior to his death.  She contends that a 
date in November 1994 should be the effective date, because 
that is when the veteran was asked to, and participated in a 
POW protocol examination.  She contends that she and the 
veteran thought that the POW protocol examination was the 
first step in the application process but did not realize 
that the VA Medical Center (VAMC) and the RO were two 
separate VA entities.  She contends that the results of those 
examinations amounted to an informal claim for compensation 
benefits.  She has stated that after the veteran filed his 
formal claim in 2001, she and the veteran returned to the 
VAMC where the POW protocol examination was performed, and 
were informed by a VA physician that the veteran had been 
eligible for VA benefits since November 1994.  She urges that 
accrued benefits should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the merits of the appellant's claim.

I.  Veterans Claims Assistance Act of 2000

There was a significant change in veterans' law prior to the 
appellant's filing of her claim in March 2002.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)].  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds that the development of the issue has 
proceeded in accordance with the provisions of the law and 
regulations.  

The Board finds that VA has notified the appellant of any 
information and evidence needed to substantiate and complete 
her claim for an earlier effective date.  Essentially, the 
appellant was notified of the evidence required to 
substantiate her claim for an earlier effective date in the 
April 2002 rating decision, the December 2003 statement of 
the case, and a July 2005 letter from the RO explaining the 
provisions of the VCAA.  Specifically, she was advised that 
the evidence required to establish entitlement to an earlier 
effective date was documentation that the veteran had filed a 
claim for VA compensation benefits prior to April 10, 2001.  
Therefore, the Board finds that VA has no further duty to 
notify the appellant of the evidence needed to substantiate 
her claim for an earlier effective date as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  Here, the appellant's claim was 
received and adjudicated prior to the necessary VCAA 
notification letter in July 2005.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing a claimant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Even though the notice provided to the appellant in July 2005 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of her case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed, the Board has found that the appellant was 
provided every opportunity to identify and submit evidence in 
support of her claim for an earlier effective date for the 
award VA compensation benefits as an accrued benefit.  In 
this case, because each of the four content requirements of a 
VCAA notice has been satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the appellant 
is harmless error.  

The VCAA's duty to assist the appellant in the development of 
her claim for entitlement to an earlier effective date has 
also been met.  The appellant has not identified any evidence 
that may be pertinent to her claim, which the RO has not 
obtained and considered.  Moreover, at her hearing before the 
Board in June 2005 and in correspondence sent to the Board as 
recently as September 2005, she gave no indication that there 
was any pertinent evidence tat had not been submitted, and 
she has requested that the Board decide the appeal without 
delay.  Consequently, the Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claims on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

II.  Analysis

The appellant contends that she should be entitled to accrued 
benefits based upon the veteran's award of VA compensation 
benefits from a date back to at least November 1994, when the 
veteran appeared at a POW protocol examination.  The 
appellant contends, in essence, that the findings of that 
examination amounted to an informal claim that was ultimately 
perfected by the filing of the April 2001 formal claim.  The 
appellant has submitted no direct evidence in support of 
these contentions, but has argued that she was informed by a 
VA physician that the veteran should have been entitled to VA 
compensation from as early as November 1994, when the POW 
protocol examination disclosed several service-connected 
disabilities.  

The Board initially notes that the appellant properly filed 
an application for accrued benefits within one year after the 
date of the veteran's death.  See 38 C.F.R. § 3.1000 (c).  In 
analyzing the claim for an effective date earlier than April 
10, 2001, for the award of VA compensation benefits, for 
purposes of accrued benefits, the Board observes that accrued 
benefits may be paid to a spouse for a period not to exceed 
two years prior to the veteran's death if the veteran was 
entitled to periodic monetary benefits at death under 
existing ratings or decisions, or based on evidence on file 
at the date of death.  38 C.F.R. § 3.1000 (a).  

Thus, a surviving spouse may claim accrued benefits by 
asserting the veteran's entitlement to certain periodic 
monetary benefits.  Lathan v. Brown, 7 Vet. App. 42, 52 
(1994); Zevalkink v. Brown, 6 Vet. App. 483, 490- 91 (1994), 
aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 117 S. Ct. 
2478 (1997).  In other words, because the appellant's claim 
is derivative of the veteran's claim that was pending at the 
time of his death, her entitlement is limited to the 
entitlement arising from the veteran's claim.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  One potential category 
of accrued benefits, the type claimed here, is VA 
compensation due to a veteran at the date of the veteran's 
death by virtue of the veteran's potential entitlement to an 
earlier effective date for the award of such compensation.  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  
See also Sharp v. Principi, No. 01-1925 (U.S. Vet. App. Jan. 
21, 2004)  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  The effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed pursuant 
to the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In October 1994 and November 1994, the veteran underwent POW 
protocol examinations at the American Lake VAMC, based on his 
confinement as a POW in March and April 1945.  Following a 
psychiatric examination and a post-traumatic stress disorder 
examination, the examiners' impressions were that there was 
no evidence of psychosis or organic deficit.  No diagnosis 
was made.  Following a VA general medical examination, the 
diagnoses were hypertension, and shortening of the left lower 
limb, probably left hip arthritis and disuse atrophy.  In the 
report of these examinations, there was no indication that 
the veteran expressed any intent to file for VA compensation 
benefits.  

A formal claim for VA compensation benefits (VA Form 21-526) 
was received from the veteran on April 10, 2001.  In Box 9B 
of the form, ("Have you previously filed a claim for any 
benefit with VA?") only the box for hospitalization or 
medical care was checked.  The box for disability 
compensation or pension was not checked.  

In a May 2001 rating decision, service connection was awarded 
for ischemic heart disease, rated as 100 percent disabling, 
effective from the April 10, 2001, claim receipt date.  In an 
October 2001 rating decision, service connection was also 
awarded for several disabilities associated with the 
veteran's status as a former POW, also effective from April 
10, 2001.  These additional service-connected disabilities 
were independently ratable at 60 percent or more, 
establishing special monthly compensation based upon being 
housebound, effective from April 10, 2001.  
In October 2001, the veteran expressed disagreement with the 
effective date of April 10, 2001, assigned for the award of 
his service-connected VA compensation benefits.  He died in 
February 2002 with that claim still pending.  

In March 2002, the appellant filed a claim for DIC benefits 
as well as a claim for accrued benefits based upon any claim 
pending at the time of the veteran's death.  

As noted above, the appellant contends that the veteran's 
award of VA compensation benefits should date back to at 
least November 1994, when the veteran appeared at a POW 
protocol examination, arguing that the findings of that 
examination amounted to an informal claim that was ultimately 
perfected by the filing of the April 2001 formal claim.  As 
will be discussed, however, the record does not disclose any 
earlier documentation that indicates that the veteran filed, 
or from which the Board may infer that he intended to file, a 
formal or informal claim for VA compensation benefits prior 
to April 10, 2001.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  Any communication or action indicating an 
intent to apply for a benefit may be considered an informal 
claim.  38 C.F.R. § 3.155 (2004).  The regulation that 
governs informal claims, 38 C.F.R. § 3.155, provides as 
follows:  "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it [the 
formal claim] will be considered filed as of the date of 
receipt of the informal claim."

In light of the appellant's assertions, the Board has 
comprehensively reviewed the reports of the POW protocol 
examinations performed in October 1994 and November 1994, 
which are of record, as well as all the various VA treatment 
records and other records in the claims file.  This review 
was done for the purpose of determining if there were any 
statements that revealed the veteran's intent to file a claim 
for VA compensation benefits at any time prior to April 10, 
2001.  Unfortunately, that review revealed no statements that 
could be construed as either a formal or informal claim for 
such benefits.  On an associated VA social survey for mental 
disorders in October 1994, for instance, the VA social worker 
reported that the veteran "was not entirely sure why he came 
to the interview." 

The Board recognizes the appellant's contention that a VA 
physician may have given her erroneous information that the 
veteran was entitled to compensation from an earlier date in 
1994.  Nevertheless, absent any contemporaneous documentation 
in the record that the veteran filed an earlier claim or that 
there was an assertion made of the intent to file such a 
claim, neither the appellant's contentions nor those of a VA 
physician may be accepted as proof that the veteran did, in 
fact, file such a claim.  

With regard to the appellant's contention that she and the 
veteran were provided incorrect information by a VA physician 
as to the veteran's right to earlier benefits, inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995); see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (observing that "erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits").  Generally, in VA 
matters as with other areas of the law, persons dealing with 
the government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge of what is in the regulations or of the 
hardship resulting from innocent ignorance.  See Jaquay v. 
West, 11 Vet. App. 67, 73-4 (1998).  

The Board appreciates the veteran's service on behalf of his 
country and the hardships he endured as a POW.  The Board is 
also very sympathetic to the financial and emotional 
hardships that the appellant has experienced since the 
veteran's death, which the appellant described at her recent 
hearing.  Regrettably, however, the Board finds no basis to 
conclude that the veteran had filed a formal or informal 
claim for dependency and indemnity compensation benefits in 
1994, or at any time prior to April 10, 2001.  This is the 
effective date that was assigned for his award of benefits 
and an earlier date may not be granted for accrued benefits 
purposes.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(c)(2).  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The preponderance of the 
evidence is against the appellant's claim for entitlement to 
an effective date prior to April 10, 2001, for the award of 
VA compensation benefits, as an accrued benefit.  
Accordingly, the claim must be denied.  See Gilbert, supra.  


ORDER

An effective date prior to April 10, 2001, for the grant of 
VA compensation as an accrued benefit, is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


